Allowance notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 5/31/2022.
2.	The instant application is a continuation of 15/656,622, filed 07/21/2017, now U.S. Patent NO 10,711,300, which claims priority from provisional application 62365630, filed on 07/22/2016.
3.	The examiner for the prosecution of this application has been changed. Please address future correspondence to Examiner Bhat @ AU 1634.

Claim status
4.	In the claim listing of 5/31/22 claims 92 and 94-105 are pending in this application and are under prosecution. Claim 92 is amended. Claims 1-91 and 93 are canceled. The amendments have been reviewed and entered. No new matter has been introduced by the amendments as identified the support in the instant specification (Remarks pg. 5).

Priority
5.	Since applicant has not identified the support for claims 92, 93 and 95-98 in the provisional application 62365630 the priority date for the instant application is 07/21/2017.


Specification -Objection Withdrawn
6.	The previous objection to the specification has been withdrawn in view of amendments to claim 92 and cancelation of claim 93.

Withdrawn Rejections and Response to the Remarks
7.	All pending rejections on the record have been withdrawn in view of amendments to claim 92 and persuasive arguments made by the applicant that the motivation to combine and modify the teachings of Hayden, Ronaghi, Han and Eid is lacking. Hayden describes techniques for moving molecules into proximity to nanoscale wells. Ronaghi similarly describes techniques for moving molecules into and out of wells but does not specifically teach nanowells and Han, in contrast, describes methods using entropic trapping to separate molecules by size (pg. 7, paragraph 1).
	Furthermore, search for the newly added limitations of “the regions
of lesser confinement are located over the nanoscale wells and the regions of
greater confinement are located between the nanoscale wells, such that the
entropic barriers posed by the regions of greater confinement serve to
concentrate the template nucleic acids over the nanoscale wells in the at least
one channel as compared to between the wells in the at least one channel” by the examiner did not reveal any new arts.
	Also, the claimed invention solves the problem of DNA template loading in nanowells and overcomes or solves the issue of steric and entropic limitations due to the ∼100 nm ZMW confinement (i.e., nanowells), which was well known in the art at the time the claimed invention was made (e.g. post art of Jadhav et al Nano Lett. 2019, 19, 921−929; pg. 922, column 1, paragraph 2).

Examiner’s Comment
8.	Claims 92 and 94-105 have been renumbered as claims 1-13 and presented in the same order as presented by the applicant.

Conclusion
9.	Claims 92 and 94-105 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634